FILED
                            NOT FOR PUBLICATION                              OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30286

               Plaintiff - Appellee,             D.C. No. 1:09-cr-30045-PA

  v.
                                                 MEMORANDUM *
ISMAEL ANAYA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Ismael Anaya appeals from the 260-month sentence imposed following his

guilty-plea conviction for conspiracy to distribute heroin, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(i), and 846. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anaya contends that the district court procedurally erred by failing to

consider his mitigation arguments, and by failing to explain why it selected his

sentence. The record shows that the court heard and considered all of Anaya’s

arguments and properly explained its rationale for selecting the sentence. See

United States v. Amezcua-Vasquez, 567 F.3d 1050, 1053-54 (9th Cir. 2009).

      Anaya also contends that the sentence is substantively unreasonable. In light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

particularly the need for the sentence imposed to reflect the seriousness of the

offense, the within-Guidelines sentence is not substantively unreasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     10-30286